Notice of Pre-AIA  or AIA  Status
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office action is in reply to application filed 11/2/2020.
Claims 1-15 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “... wherein a second entity document sharing program retrieves the document or file from the first entity document sharing application into temporary storage a distributed ledger node for the second entity in response to the metadata being replicated on the second entity distributed ledger....”. However, there appears to be a word(s) missing from this limitation, Examiner is unable to determine the metes and bounds of this claim limitation. For purposes of prior art, Examiner interprets the limitation as, “...wherein a second entity document sharing program retrieves the document or file from the first entity document sharing application and stores the document or file in a temporary storage of a distributed ledger node for the second entity in response to the metadata being replicated on the second entity distributed ledger...” Appropriate correction is required The respective dependent claims do not remedy this flaw, therefore they are also rejected.
Claim 1 recites “...saving the document or file to temporary storage a distributed ledger node for the first entity...”; there appears to be a typographical error (a word(s) is missing), making the limitation ambiguous. Examiner is unable to determine what applicant is claiming to be the inventive concept. Is applicant claim that the document or file is being saved temporarily on a distributed ledger node for the first entity? For purposes of prior art, Examiner interprets the limitation as, “...saving the document or file to a temporary storage of a distributed ledger node for the first entity...”. Appropriate correction is required. The respective dependent claims do not remedy this flaw; therefore, they are also rejected.
Claims 1 and 8 recite, “...a first entity document sharing application”, “a second entity document sharing program”, second document sharing application”, and/or “first document sharing application”, the terms are ambiguous. Applicant’s disclosure teaches, ¶3” A second entity document sharing program retrieves the document or file from the first entity document sharing program into temporary storage a distributed ledger node for the second entity in response to the metadata being replicated on the second entity distributed ledger: 18: “...Document sharing application 122/142 may be an application that facilitates sharing documents securely on a distributed ledger network.”¶22: “user at a first financial institution may retrieve a document or file from the first financial institution's internal document storage to share with a second financial institution; ¶25”the document or file may be uploaded to a document sharing application at the first financial institution¶28” the second financial institution’s document sharing application may retrieve the document or file from the first financial institution's document sharing program, and in step 235, the document or file may be saved in temporary storage at the second financial institution's distributed ledger node. What is the difference between the document sharing application vs the document sharing program? What is the difference between a first entity document sharing application and a first document sharing application? Appropriate clarification and/or correction is requested. For purposes of prior art, Examiner interprets a document sharing application to be the same as the document sharing program; .and a first entity document sharing application to be the same as a first document sharing application. Appropriate clarification and/or correction is requested Appropriate correction is required. The respective dependent claims do not remedy this flaw; therefore, they are also rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-15 are directed to a process (an act, or series of acts or steps), and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Independent claim 1 recites in part, “… receiving from internal storage for a first entity, a document or file to share with a second entity; at least one first entity computer processor uploading the document or file to a first entity document sharing application; saving the document or file to temporary storage a distributed ledger node for the first entity, the distributed ledger node being part of a distributed ledger network; writing the document or file from the temporary storage to a first entity distributed ledger; and writing metadata for the document or file to the first entity distributed ledger, wherein the metadata for the document or file is replicated to a second entity distributed ledger; wherein a second entity document sharing program retrieves the document or file from the first entity document sharing application into temporary storage a distributed ledger node for the second entity in response to the metadata being replicated on the second entity distributed ledger.…”, and as drafted recites certain methods of organizing human activity. Concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).
Independent claim 8 recites in part, “... a first document management system associated with a first entity, wherein the first document management system includes a first internal storage; 16PATENT APPLICATION ATTORNEY DOCKET NO. 052227.500212 a second document management system associated with a second entity, wherein the second document management system includes a second internal storage; and a controller; wherein: the controller receives a document or file from the first document management system to share with the second document management system; the first document management system uploads the document or file to a first document sharing application; the controller saves the document or file to a first temporary storage of a distributed ledger node associated with a first entity, the distributed ledger node being part of a distributed ledger network; the controller writes the document or file from the first temporary storage to a first entity distributed ledger; and the controller writes metadata for the document or file to the first entity distributed ledger, and replicates the metadata for the document or file on a second entity distributed ledger; wherein a second document sharing application retrieves the document or file from the first document sharing application and stores the document or file in a second temporary storage of a distributed ledger node associated with the second entity in response to the metadata being replicated on the second entity distributed ledger.
The underlined limitations above demonstrate independent claims 1 and 8 are directed toward the abstract idea for retrieving a document or file and storing it in an entity distributed ledger in a computing environment. Applicant’s specification emphasizes a method for distributed ledger-based management of metadata and chain of custody of documents in a computing environment. The specification further discloses that the system may include a first and second financial institution participating in the distributed ledger network (¶10, ¶12, and¶16-¶18).
Claim 1 is considered an abstract idea because the limitations as claimed,“… receiving from internal storage for a first entity, a document or file to share with a second entity; at least one first entity computer processor uploading the document or file to a first entity document sharing application; saving the document or file to temporary storage a distributed ledger node for the first entity, the distributed ledger node being part of a distributed ledger network; writing the document or file from the temporary storage to a first entity distributed ledger; and writing metadata for the document or file to the first entity distributed ledger, wherein the metadata for the document or file is replicated to a second entity distributed ledger; wherein a second entity document sharing program retrieves the document or file from the first entity document sharing application into temporary storage a distributed ledger node for the second entity in response to the metadata being replicated on the second entity distributed ledger.…”, pertains to certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) since the steps for “… receiving...  a document or file to share with a second entity ...uploading the document or file  ...saving the document or file ...writing the document or file from the temporary storage to a first entity distributed ledger; ...writing metadata for the document or file to the first entity distributed ledger, wherein the metadata for the document or file is replicated to a second entity distributed ledger; ...a second entity  ...retrieves the document or file from the first entity …”, are directed to marketing; or sales activities or behaviors; business relations; and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Similarly claim 8 is considered an abstract idea because the limitations as claimed, “...  receives a document or file ... to share; uploads the document or file; saves the document or file... associated with a first entity, writes the document or file ...to a first entity... writes metadata for the document or file to the first entity ...replicates the metadata for the document or file ...retrieves the document or file...and stores the document or file “  pertain to certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) since the steps for “… receiving...  a document or file to share with a second entity ...uploading the document or file  ...saving the document or file ...writing the document or file from the temporary storage to a first entity distributed ledger; ...writing metadata for the document or file to the first entity distributed ledger, wherein the metadata for the document or file is replicated to a second entity distributed ledger; ...a second entity  ...retrieves the document or file from the first entity…”, are directed to marketing; or sales activities or behaviors; business relations; and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Step 2A-Prong 2: This judicial exception is not integrated into a practical application because the additional elements of “internal storage”, “computer processor”, “temporary storage”, “distributed ledger”, “first document management system” [claim 8],  ”second document management system” [claim 8], “controller” [claim 8], second internal storage  [claim 8], second entity distributed ledger  [claim 8], second temporary storage  [claim 8], merely provide an abstract-idea based solution using “internal storage”, “computer processor”, “temporary storage”, “distributed ledger”, “first document management system” [claim 8],  ”second document management system” [claim 8], “controller” [claim 8], second internal storage  [claim 8], second entity distributed ledger  [claim 8], second temporary storage  [claim 8], for (receiving, uploading, saving, writing, replicating, retrieving and storing data (a document or file)) data gathering and analysis and merely to provide instructions for organizing business relations and to implement the abstract idea recited above utilizing  “internal storage”, “computer processor”, “temporary storage”, “distributed ledger”, “first document management system” [claim 8],  ”second document management system” [claim 8], “controller” [claim 8], second internal storage  [claim 8], second entity distributed ledger  [claim 8], second temporary storage  [claim 8],as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
Independent claims 1 and 8 fail to operate the recited “internal storage”, “computer processor”, “temporary storage”, “distributed ledger”, “first document management system” [claim 8],  ”second document management system” [claim 8], “controller” [claim 8], second internal storage  [claim 8], second entity distributed ledger  [claim 8], second temporary storage  [claim 8], (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for retrieving a document or file and storing it in an entity distributed ledger in a computing environment. —see MPEP 2106.05(a). Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components performing generic computer functions such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). 
Dependent claims 2-7 and 9-14 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims  2-7 and 9-14 recite additional data gathering and processing steps (uploading, associating, receiving, storing, determining).  For example, “wherein a second entity computer processor downloads the document or file”, “wherein the second entity uploads the document or file”, “wherein the second entity associates the metadata”, “further comprising receiving a request from the second entity”, further comprising storing the document of file”, “determining, by the first entity”, “wherein the metadata includes”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements only serves to further limit the abstract idea utilizing, “internal storage”, “computer processor”, “temporary storage”, “distributed ledger”, “first document management system” [claim 8],  ”second document management system” [claim 8], “controller” [claim 8], second internal storage  [claim 8], second entity distributed ledger  [claim 8], second temporary storage  [claim 8], as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements “internal storage”, “computer processor”, “temporary storage”, “distributed ledger”, “first document management system” [claim 8],  ”second document management system” [claim 8], “controller” [claim 8], second internal storage  [claim 8], second entity distributed ledger  [claim 8], second temporary storage  [claim 8], amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
Further, the additional elements including applicant’s document management system, document sharing application and controller amounts to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. In this case, the document management system, document sharing application and controller are generically used to further process (upload, retrieve write, replicate, and store) received data (document or file) and fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, the specification only generically sescribes a document sharing application (see ¶18: “...Document sharing application 122/142 may be an application that facilitates sharing documents securely on a distributed ledger network..”; ¶28 “the second financial institution’s document sharing application may retrieve the document or file from the first financial institution's document sharing program,”;¶32” embodiments may be in the form of a "processing machine," such as a general- purpose computer, for example. As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory... The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, or simply software. ¶42 “Any suitable programming language may be used in accordance with the various embodiments”. There is/are no explicit description/algorithms/steps of the manner and/or process for how the document management system, document sharing application or controller uploads, retrieves, writes, replicates, and stores received data (document or file); there is no improvement to the machine learning system itself; the addition element is merely used generically to further process/analyze/compare received document or file data via common computing components. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
As detailed above, independent claim 8 is also considered abstract, as there is no inventive concept in the claim(s) and thus they are ineligible.
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for retrieving a document or file and storing it in an entity distributed ledger.
 Hence, claims 1-15 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Earley et al., US Patent Application Publication No US 2020/0252406 A1 in view of Huan et al., US Patent Application Publication No US 2021/0226770A1.
With respect to claims 1 and 8,
Earley discloses,
receiving from internal storage for a first entity, a document or file to share with a second entity; (Fig 1, ¶4: “...,distributed ledger systems and methods that provide applications and services for efficiently and securely recording, exchanging, accessing, verifying, and comparing documents provided by participating organizations.”;  ¶5 ”retrieving a digital document from a system of record; uploading the digital document for storage in an off-chain system accessible by a plurality of entities having access to a distributed ledger of a distributed ledger network, the plurality of entities comprising the entity...”; ¶37: “..Some implementations of the disclosure are directed to distributed ledger systems and methods that provide applications and services for efficiently and securely recording, exchanging, accessing, verifying, and comparing documents provided by participating organizations... ¶101 “the database mechanism used to store images may be internal to the system 120.”;¶116: “...the systems of record for the one or more organizations may be configured to publish policy information to a distributed ledger contained with the system 120..)
at least one first entity computer processor uploading the document or file to a first entity document sharing application;(¶5: “...retrieving a digital document from a system of record; uploading the digital document for storage in an off-chain system accessible by a plurality of entities having access to a distributed ledger of a distributed ledger network, the plurality of entities comprising the entity...”;¶49: “..mutual indemnity blockchain system 120 will be described as communicating with or otherwise exchanging information with one or more users 104, one or more insurance organizations 106, one or more administrative users 108, one or more third party services 110, and/or one or more additional third parties, when, in fact, mutual indemnity blockchain system 120 communicates with or otherwise exchanges information with one or more users 104, one or more insurance organizations 106, one or more administrative users 108, one or more third party services 110, and/or one or more additional third parties connected to mutual indemnity blockchain system 120 via network 102.”; ¶82: “...the application server may be configured to upload, retrieve, publish, and access information contained within a system of record 406... ¶130: “The present disclosure relates to a permissioned ledger that may be written to and/or accessed by permissioned parties for the purpose of sharing title policy information. As described herein, one or more organizations (i.e., insurance organizations 106) may publish information corresponding to policies that may be relied on other participants...”)
saving the document or file to temporary storage a distributed ledger node for the first entity, the distributed ledger node being part of a distributed ledger network; (¶4: “..distributed ledger systems and methods that provide applications and services for efficiently and securely recording, exchanging, accessing, verifying, and comparing documents provided by participating organizations... The distributed ledger system may be a mutual indemnity blockchain system...”; ¶5: “...distributed ledger systems and methods that provide applications and services for efficiently and securely recording, exchanging, accessing, verifying, and comparing documents provided by participating organizations.”;¶31: “... the term “distributed ledger” generally refers to a digital ledger that is shared between nodes distributed across a network; ¶46” FIG. 1 illustrates an example of a system 100 configured to securely manage a system for verifiably recording, and exchanging title policy transactions, in accordance with one or more implementations of the disclosure. System 100 may include a blockchain network 1 composed of multiple nodes 10 (e.g., node 101, node 102... and/or node 10n), one or more databases 130, one or more users 104, one or more insurance organizations 106, one or more administrative users 108, one or more third party service providers 110, a mutual indemnity blockchain system 120, and/or one or more other components. Each node 10 may include a processor and/or memory or data storage (not shown)”; ¶101: “... import service (i.e., policy connector component 214) may be configured to receive policy images and policy messages. In certain implementations, an service (i.e., Azure Blob storage) may be used to temporarily store policy PDF files.”¶306: “...the translated records are communicated to the database system 130 within a temporary view 463 of the returned record set at which point the SQL query/filter (e.g., element 457) is then applied to the temporary view 463 at the database system 130 utilizing the original SQL filter/query terms or utilizing translated and optimized SQL filter/query terms, so as to return the originally requested record set responsive to the incoming SQL filter/query...”)
writing the document or file from the temporary storage to a first entity distributed ledger; and (¶31” After a transaction that is approved to be written to the ledger is consented by at least the majority of the nodes, the contents of the ledger are synchronized across all the nodes”; ¶46” System 100 may include a blockchain network 1 composed of multiple nodes 10 (e.g., node 101, node 102... and/or node 10n), one or more databases 130, one or more users 104, one or more insurance organizations 106, one or more administrative users 108, one or more third party service providers 110, a mutual indemnity blockchain system 120, and/or one or more other components. Each node 10 may include a processor and/or memory or data storage (not shown)”; ¶48: “...information pertaining to or identifying title policies, participants to the mutual indemnity blockchain system, and parcels of property may be recorded to one or more databases 130. In some implementations, information pertaining to the creation, transfer, verification, or modification of a title policy may also be recorded to a blockchain, thereby creating an immutable record. In some implementations, digital images of physical copies of title policies may be stored in one or more databases 130 in association with a one or more digital identifications”; ¶49: “transaction data may be written to a blockchain or a distributed ledger in addition to, or instead of, being written to the one or more transaction databases of one or more databases 130. The components of system 100 may be in communication with one another via a network 102...”; ¶62: “...a participant to the system, such as an insurance organization, may have an account on the system that may be digitally linked to one or more information items that the organization published to the network. In some implementations, transaction processing component 208 may be configured to identify one or more insurance organizations through which one or more title policies linked to a digital account may be recorded. Further, transaction processing component 208 may be configured to identify one or more parcels of real property to which one or more title policies may be linked...” ¶101: “... import service (i.e., policy connector component 214) may be configured to receive policy images and policy messages. In certain implementations, an service (i.e., Azure Blob storage) may be used to temporarily store policy PDF files. ”¶306: “...the translated records are communicated to the database system 130 within a temporary view 463 of the returned record set at which point the SQL query/filter (e.g., element 457) is then applied to the temporary view 463 at the database system 130 utilizing the original SQL filter/query terms or utilizing translated and optimized SQL filter/query terms, so as to return the originally requested record set responsive to the incoming SQL filter/query...”)
writing metadata for the document or file to the first entity distributed ledger, wherein the metadata for the document or file is replicated to a second entity distributed ledger; (Fig 1, ¶50: “...The multiple nodes 10 of blockchain network 1 may comprise a set of peers to which a decentralized distributed ledger is distributed. This ledger is said to be “decentralized” because it is replicated across the many network participants/peer (e.g., multiple nodes 10), each of whom may collaborate and/or cooperate in its maintenance.”;¶62: “..a participant to the system, such as an insurance organization, may have an account on the system that may be digitally linked to one or more information items that the organization published to the network. In some implementations, transaction processing component 208 may be configured to identify one or more insurance organizations through which one or more title policies linked to a digital account may be recorded. Further, transaction processing component 208 may be configured to identify one or more parcels of real property to which one or more title policies may be linked...”; Fig 4, ¶82: “...Application server 404 may be a software framework that facilitates the operation of a web interface for hosting the search client. In specific implementations, the application server 404 may provide an environment for search client 402 to perform searches. In implementations, the application server may be configured to upload, retrieve, publish, and access information contained within a system of record 406...”)
a first document management system associated with a first entity, wherein the first document management system includes a first internal storage Fig 1,¶46” System 100 may include a blockchain network 1 composed of multiple nodes 10 (e.g., node 101, node 102... and/or node 10n), one or more databases 130, one or more users 104, one or more insurance organizations 106, one or more administrative users 108, one or more third party service providers 110, a mutual indemnity blockchain system 120, and/or one or more other components. Each node 10 may include a processor and/or memory or data storage (not shown)”; ¶49; Fig 4, ¶82: “...Application server 404 may be a software framework that facilitates the operation of a web interface for hosting the search client. In specific implementations, the application server 404 may provide an environment for search client 402 to perform searches. In implementations, the application server may be configured to upload, retrieve, publish, and access information contained within a system of record 406...”)
a second document management system associated with a second entity, wherein the second document management system includes a second internal storage;¶46 System 100 may include a blockchain network 1 composed of multiple nodes 10 (e.g., node 101, node 102... and/or node 10n), one or more databases 130, one or more users 104, one or more insurance organizations 106, one or more administrative users 108, one or more third party service providers 110, a mutual indemnity blockchain system 120, and/or one or more other components. Each node 10 may include a processor and/or memory or data storage (not shown)”; ¶49; ¶82: “...Application server 404 may be a software framework that facilitates the operation of a web interface for hosting the search client. In specific implementations, the application server 404 may provide an environment for search client 402 to perform searches. In implementations, the application server may be configured to upload, retrieve, publish, and access information contained within a system of record 406...”)
a controller (Fig 1, Fig 4, ¶46. System 100 may include a blockchain network 1 composed of multiple nodes 10 (e.g., node 101, node 102... and/or node 10n), one or more databases 130, one or more users 104, one or more insurance organizations 106, one or more administrative users 108, one or more third party service providers 110, a mutual indemnity blockchain system 120, and/or one or more other components. Each node 10 may include a processor and/or memory or data storage (not shown)”; ¶82: “...Application server 404 may be a software framework that facilitates the operation of a web interface for hosting the search client. In specific implementations, the application server 404 may provide an environment for search client 402 to perform searches. In implementations, the application server may be configured to upload, retrieve, publish, and access information contained within a system of record 406...”)
Applicant’s disclosure only generically teaches a first and second document management system, controller, and document sharing application- see ¶1 “ receiving from internal storage for the first entity, a document or file to share with a second entity; ¶3” A second entity document sharing program retrieves the document or file from the first entity document sharing program into temporary storage a distributed ledger node for the second entity in response to the metadata being replicated on the second entity distributed ledger.¶5”, the second entity may upload the document or file into a second entity document management system”;¶18: “...Document sharing application 122/142 may be an application that facilitates sharing documents securely on a distributed ledger network.”¶22: “user at a first financial institution may retrieve a document or file from the first financial institution's internal document storage to share with a second financial institution; ¶28” A second entity document sharing program retrieves the document or file from the first entity document sharing program into temporary storage a distributed ledger node for the second entity in response to the metadata being replicated on the second entity distributed ledger.”; ¶25”the document or file may be uploaded to a document sharing application at the first financial institution”;¶35” processing machine used to implement the embodiments may be a general-purpose computer... including, for example, a microcomputer, mini-computer or mainframe, a programmed microprocessor, a micro-controller, a peripheral integrated circuit element, ...or other integrated circuit, a logic circuit, a digital signal processor, a programmable logic device ... or any other device or arrangement of devices that is capable of implementing the steps of the processes of the embodiments. Giving the broadest reasonable interpretation of the claim limitation, in light of the specification, Examiner interprets applicant’s document management system(s) as a database, and applicant’s controller as a general-purpose computer. Further Examiner interprets the system including a blockchain network composed of multiple nodes (which may include a processor and/or memory or data storage), one or more databases, application server (which may be a software framework configured for upload, retrieve, publish access information within a system record) of Earley as teaching applicant’s document management system(s), controller and document sharing program(s).  Moreover, Examiner interprets a document sharing application to be the same as the document sharing program; and a first entity document sharing application to be the same as a first document sharing application.
Earley discloses all of the above limitations, Earley does not distinctly describe the following limitations, but Huan however as shown discloses,
wherein a second entity document sharing program retrieves the document or file from the first entity document sharing application into temporary storage a distributed ledger node for the second entity in response to the metadata being replicated on the second entity distributed ledger (¶6: “...the master institution node of the master institution corresponding to the sub-institution downloading the data uploaded by the sub-institution from the temporary storage area, and then uploading the downloaded data to a blockchain data storage area.’ ¶7: “A computer system includes a sub-institution node group and a master institution node of a master institution corresponding to the sub-institution; the sub-institution node group includes a plurality of nodes,....receiving a data upload request sent by a sub-institution;... receiving data uploaded by the sub-institution through the node in the idle state and then uploading the received data to a blockchain temporary storage area... the master institution node of the master institution corresponding to the sub-institution includes a second memory and one or more second processors... when executed by the one or more second processors, cause the one or more second processors to perform: downloading the data uploaded by the sub-institution from the temporary storage area, and then uploading the downloaded data to a blockchain data storage area”; ¶18: “...data of the sub-institution can be uploaded to the blockchain temporary storage area through the sub-institution node group,; ¶58: “shared profile parameters are stored in the sub-institution node group and each master institution node. For example, a first shared profile parameter is stored in the first master institution node, a second shared profile parameter is stored in the second master institution node, and all shared profile parameters are stored in the sub-institution node group”;¶70:” The master institution node may be a server, the master institution node includes a second memory, a second processor, a second operating system, a second network interface, and a second database connected through a system bus.”;¶72: “...one or more second processors to perform the following step: the data uploaded by the sub-institution is downloaded from the temporary storage area, and then the downloaded data is uploaded to a blockchain data storage area”; claim 10 : receiving a data upload request sent by a sub-institution; looking up a node in an idle state in the sub-institution node group according to the data upload request; and receiving data uploaded by the sub-institution through the node in the idle state and then uploading the received data to a blockchain temporary storage area”) Applicant’s disclosure teaches at ¶27: “...once the file metadata is written to the distributed ledger, it is replicated at the copy of the distributed ledger maintained by the second financial institution.”. Examiner interprets uploading the downloaded data to a blockchain storage area of Huan as teaching applicant’s replicated metadata.
wherein a second document sharing program retrieves the document or file from the first document sharing application and stores the document or file in a second temporary storage of a distributed ledger node associated with the second entity in response to the metadata being replicated on the second entity distributed ledger (¶6: “...the master institution node of the master institution corresponding to the sub-institution downloading the data uploaded by the sub-institution from the temporary storage area, and then uploading the downloaded data to a blockchain data storage area.’ ¶7: “A computer system includes a sub-institution node group and a master institution node of a master institution corresponding to the sub-institution; the sub-institution node group includes a plurality of nodes,....receiving a data upload request sent by a sub-institution;... receiving data uploaded by the sub-institution through the node in the idle state and then uploading the received data to a blockchain temporary storage area... the master institution node of the master institution corresponding to the sub-institution includes a second memory and one or more second processors... when executed by the one or more second processors, cause the one or more second processors to perform: downloading the data uploaded by the sub-institution from the temporary storage area, and then uploading the downloaded data to a blockchain data storage area”; ¶18: “...data of the sub-institution can be uploaded to the blockchain temporary storage area through the sub-institution node group,; ¶58: “shared profile parameters are stored in the sub-institution node group and each master institution node. For example, a first shared profile parameter is stored in the first master institution node, a second shared profile parameter is stored in the second master institution node, and all shared profile parameters are stored in the sub-institution node group”;¶70:” The master institution node may be a server, the master institution node includes a second memory, a second processor, a second operating system, a second network interface, and a second database connected through a system bus.”;¶72: “...one or more second processors to perform the following step: the data uploaded by the sub-institution is downloaded from the temporary storage area, and then the downloaded data is uploaded to a blockchain data storage area”; claim 10 : receiving a data upload request sent by a sub-institution; looking up a node in an idle state in the sub-institution node group according to the data upload request; and receiving data uploaded by the sub-institution through the node in the idle state and then uploading the received data to a blockchain temporary storage area”) Applicant’s disclosure teaches at ¶27: “...once the file metadata is written to the distributed ledger, it is replicated at the copy of the distributed ledger maintained by the second financial institution.”. Examiner interprets uploading the downloaded data to a blockchain storage area of Huan as teaching applicant’s replicated metadata.
Earley discloses a blockchain network of multiple nodes comprising a set of peers to which a decentralized and collaborative distributed ledger is maintained. Earley further discloses the distributed ledger method/system provides applications and services for efficiently and securely recording, exchanging/writing, accessing, verifying, and comparing documents/images provided by participating organizations. Huan teaches techniques for uploading data/information to a blockchain via a blockchain data authority distribution system. Earley and Huan are directed to the same field of endeavor since they are related to managing blockchain data/information. A person of ordinary skill in the art would have been motivated to combine the known features for uploading blockchain data as taught by Huan with the blockchain network and distributed ledger technology as taught by Earley to achieve the claimed invention and there would have been a reasonable expectation of success in doing so/ DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006), and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the blockchain updating features into similar systems, hence improving the efficiency of receiving (uploading and downloading) data to a blockchain (¶5-¶7, ¶18, ¶33, ¶58).

With respect to claims 2 and 9,
Earley and Huan disclose all of the above limitations, Huan further discloses,
wherein a second entity computer processor downloads the document or file from the temporary storage a distributed ledger node for the second entity. (¶6: “...the master institution node of the master institution corresponding to the sub-institution downloading the data uploaded by the sub-institution from the temporary storage area, and then uploading the downloaded data to a blockchain data storage area.’ ¶7: “A computer system includes a sub-institution node group and a master institution node of a master institution corresponding to the sub-institution; the sub-institution node group includes a plurality of nodes,....receiving a data upload request sent by a sub-institution;... receiving data uploaded by the sub-institution through the node in the idle state and then uploading the received data to a blockchain temporary storage area... the master institution node of the master institution corresponding to the sub-institution includes a second memory and one or more second processors... when executed by the one or more second processors, cause the one or more second processors to perform: downloading the data uploaded by the sub-institution from the temporary storage area, and then uploading the downloaded data to a blockchain data storage area”;¶70:” The master institution node may be a server, the master institution node includes a second memory, a second processor, a second operating system, a second network interface, and a second database connected through a system bus.”;¶72: “...one or more second processors to perform the following step: the data uploaded by the sub-institution is downloaded from the temporary storage area, and then the downloaded data is uploaded to a blockchain data storage area”; claim 10 : receiving a data upload request sent by a sub-institution; looking up a node in an idle state in the sub-institution node group according to the data upload request; and receiving data uploaded by the sub-institution through the node in the idle state and then uploading the received data to a blockchain temporary storage area”) Applicant’s disclosure teaches at ¶27: “...once the file metadata is written to the distributed ledger, it is replicated at the copy of the distributed ledger maintained by the second financial institution.”. Examiner interprets uploading the downloaded data to a blockchain storage area of Huan as teaching applicant’s replicated metadata.)
Earley discloses a blockchain network of multiple nodes comprising a set of peers to which a decentralized and collaborative distributed ledger is maintained. Earley further discloses that the distributed ledger method/system provides applications and services for efficiently and securely recording, exchanging/writing, accessing, verifying, and comparing documents/images provided by participating organizations. Huan teaches techniques for uploading data/information to a blockchain via a blockchain data authority distribution system. Earley and Huan are directed to the same field of endeavor since they are related to managing blockchain data/information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed ledger method/system of Earley with the techniques for uploading data/information to a blockchain as taught by Huan since it allows for improving the efficiency of receiving (uploading and downloading) data to a blockchain (¶5-¶7, ¶18, ¶33, ¶58).

With respect to claims 3 and 10,
Earley and Huan disclose all of the above limitations, Huan further discloses,
wherein the second entity uploads the document or file into a second entity document management system. (¶6: “...the master institution node of the master institution corresponding to the sub-institution downloading the data uploaded by the sub-institution from the temporary storage area, and then uploading the downloaded data to a blockchain data storage area.’ ¶7: “A computer system includes a sub-institution node group and a master institution node of a master institution corresponding to the sub-institution; the sub-institution node group includes a plurality of nodes,....receiving a data upload request sent by a sub-institution;... receiving data uploaded by the sub-institution through the node in the idle state and then uploading the received data to a blockchain temporary storage area... the master institution node of the master institution corresponding to the sub-institution includes a second memory and one or more second processors... when executed by the one or more second processors, cause the one or more second processors to perform: downloading the data uploaded by the sub-institution from the temporary storage area, and then uploading the downloaded data to a blockchain data storage area”;¶70:” The master institution node may be a server, the master institution node includes a second memory, a second processor, a second operating system, a second network interface, and a second database connected through a system bus.”;¶72: “...one or more second processors to perform the following step: the data uploaded by the sub-institution is downloaded from the temporary storage area, and then the downloaded data is uploaded to a blockchain data storage area”; claim 10 : receiving a data upload request sent by a sub-institution; looking up a node in an idle state in the sub-institution node group according to the data upload request; and receiving data uploaded by the sub-institution through the node in the idle state and then uploading the received data to a blockchain temporary storage area”) Applicant’s disclosure teaches at ¶27: “...once the file metadata is written to the distributed ledger, it is replicated at the copy of the distributed ledger maintained by the second financial institution.”. Examiner interprets uploading the downloaded data to a blockchain storage area of Huan as teaching applicant’s replicated metadata.)
Earley discloses a blockchain network of multiple nodes comprising a set of peers to which a decentralized and collaborative distributed ledger is maintained. Earley further discloses that the distributed ledger method/system provides applications and services for efficiently and securely recording, exchanging/writing, accessing, verifying, and comparing documents/images provided by participating organizations. Huan teaches techniques for uploading data/information to a blockchain via a blockchain data authority distribution system. Earley and Huan are directed to the same field of endeavor since they are related to managing blockchain data/information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed ledger method/system of Earley with the techniques for uploading data/information to a blockchain as taught by Huan since it allows for improving the efficiency of receiving (uploading and downloading) data to a blockchain (¶5-¶7, ¶18, ¶33, ¶58).

With respect to claim 4 and 11,
Earley and Huan disclose all of the above limitations, Earley further discloses,
wherein the second entity associates the metadata with the document or file in the second entity document management system. (Fig 6, ¶105: “..., at step 601, an issued policy (e.g., starter) may be submitted by a system of record 512 corresponding to an organization 510. The system of record 512 may be configured to operate within a mutual indemnity blockchain system. The system of record 512 may comprise information corresponding to one or more title policies and one or more images associated with each of the policies. These policies may have been previously generated by the organization 510...”; ¶107: “an image corresponding to the issued policy is uploaded to a policy document storage system. In implementations, the document may be stored in an image format (e.g., PDF) and may have associated metadata, as discussed herein”).


With respect to claims 5 and 12,
Earley and Huan disclose all of the above limitations, Earley further discloses,
further comprising receiving a request from the second entity, wherein the request comprises an identifier of a document or file associated with a document or file in the custody of the first entity. (¶113: “the distributed ledger may store an identifier (e.g., document hash) of the policy document that may be used to query the off-chain system for the document image. In this manner, a client running a blockchain application for searching and viewing fields of policy records may also retrieve the underlying document image from which the data was retrieved”)

With respect to claims 6 and 13,
Earley and Huan disclose all of the above limitations, Earley further discloses,
further comprising storing the document or file into a second internal storage for the second entity (¶46, FIG. 1 illustrates an example of a system 100 configured to securely manage a system for verifiably recording, and exchanging title policy transactions, in accordance with one or more implementations of the disclosure. System 100 may include a blockchain network 1 composed of multiple nodes 10 (e.g., node 101, node 102 ...and/or node 10n), one or more databases 130, one or more users 104, one or more insurance organizations 106, one or more administrative users 108, one or more third party service providers 110, a mutual indemnity blockchain system 120, and/or one or more other components. Each node 10 may include a processor and/or memory or data storage (not shown)”)

With respect to claims 7 and 14,
Earley and Huan disclose all of the above limitations, Earley further discloses,
determining, by the first entity, a security classification of the second entity and assigning a permission set to the document or file based on the security classification (¶120” The permissions of the participants may depend on their identity as verified through an identity verification service. In some implementations, PKI credentials may be generated by the participant. In implementations, a credential may be generated directly (via a root or mesh trust) or through an industry bridge certification authority. In implementations, the permissions of a participant within the system 120 may depend on their verified identities. In implementations, certain actions performed on the network may require a private key authentication from identified individual participant or a participant of a certain type (i.e., banker, lender, administrator, insurance organization)

With respect to claim 15,
Earley and Huan disclose all of the above limitations, Earley further discloses,
wherein the metadata includes one or more of: a sender, a recipient, a receiving entity, a document type, an application name associated with sharing, or a context of the document (¶103: “image service may be a private IPFS that stores images that are hashed. The hashed value may be stored back on the blockchain with its associated metadata (i.e., information about the image and information about the policy to which it corresponds). In a certain implementation, the images and or corresponding information may be available to those participants with the requisite information. In embodiments, the hash value of an image may be the index key to the image itself in the IPFS, thus providing verification to participants that a given image corresponds to a given policy. In implementations, images may be policies or any other relevant documentation (i.e. schedule A and schedule B forms)” ¶107”an image corresponding to the issued policy is uploaded to a policy document storage system. In implementations, the document may be stored in an image format (e.g., PDF) and may have associated metadata, as discussed herein. For example, information corresponding to the image file itself, the information it contains, an identification of the image, and/or an identification of a policy may be stored in association with the image.)
Conclusion
References cited but not used:
Padmanabhan et al., US Patent Application Publication No US 2020/0252406 A1, “Systems, Methods, and Apparatuses for Implementing a Declarative and Metadata Driven Blockchain Platform using distributed Ledger Technology (DLT), relating to systems, methods, and apparatuses for implementing a declarative and metadata driven blockchain platform using Distributed Ledger Technology (DLT) in conjunction with a cloud-based computing environment.
Petersen, US Patent Application Publication No US 2021/0075623 A1, “Decentralized Data Verification”, related to providing reliable and secure verification of data integrity utilizing shared ledger of transactions (e.g. the blockchain) and cryptography implemented on decentralized or distributed peer-to-peer networks.
Li et al., WO20200244231-A1, “Service Processing System and Method Based on Blockchain”, relating to a service processing system and method based on blockchain/distributed ledger technology whereby several devices via institutional nodes jointly participate in maintaining a complete distributed database.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                                                                                                                   
/LYNDA JASMIN/           Supervisory Patent Examiner, Art Unit 3629